Filed 7/14/22 P. v. Thompson CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079336

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. JCF12948)

 TRAVIS RAY THOMPSON,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Imperial County,
Poli Flores, Jr., Judge. Affirmed.
         Travis Ray Thompson, in pro. per.; and Nancy J. King, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2003, Travis Ray Thompson was an inmate in a state prison in

Imperial County. He was convicted of assault by a prisoner (Pen. Code,1
§ 4501) and possession of a weapon by a prisoner (§ 4502, subd. (a)).




1        All further statutory references are to the Penal Code.
      In a separate case, Thompson was convicted of assault with a deadly
weapon (§ 245, subd. (a)(1)). There were true findings on one serious felony
prior conviction (§ 667, subd. (a)) and two strike priors (§ 667,subds. (b)-(i)).
Thompson was sentenced to 25 years to life plus five years in prison.
      Thompson appealed his convictions, and this court affirmed the
convictions in two unpublished opinions. (People v. Thompson (Jan. 26, 2005,
D042750); People v. Thompson (Aug. 12, 2005, D044829).)

      In 2020, Thompson filed a motion for resentencing and for a Franklin2
hearing.
      The trial court appointed counsel and later granted Thompson’s request
for self-representation. The court appointed advisory-counsel to assist
Thompson.
      After hearings on the motion, the trial court denied the motion for
resentencing.
      Thompson filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Thompson the
opportunity to file his own brief on appeal. Thompson has responded by

filing a supplemental brief. We will discuss his submission below.3




2     People v. Franklin (2016) 63 Cal.4th 261, provides opportunities for
certain youthful offenders to prepare a record for future parole consideration.

3    The facts of the 2003 offenses are set forth in our two prior opinions.
There is no need to repeat them here.
                                         2
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue that was considered in evaluating
the potential merits of this appeal: Did the trial court err in refusing to
consider Thompson’s motion as a request for resentencing?
      In his supplemental brief, Thompson complains about the assistance he
received in the trial court and on appeal. He says the attorney in the trial
court was ineffective for not developing a better record, counsel was both
ineffective and corrupt. The correctional officers were corrupt at the trial.
Thomson’s allegations about the 2003 trial, the circumstances around his
convictions do not raise arguable issues for reversal of this order on appeal.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Thompson on this appeal.




                                        3
                             DISPOSITION
     The order denying Thompson’s motion for resentencing is affirmed.




                                                  HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




DATO, J.




                                    4